Citation Nr: 0422636	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2000 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  A hearing was held before the 
undersigned Member of the Board in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that there 
are indications that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  A 
computer printout in the claims file reflects that the 
veteran was found by the Social Security Administration to be 
disabled as of December 15, 1986.  The Board concludes that 
VA has an additional duty to assist with the development of 
evidence, as VA has not obtained evidence from the SSA 
regarding the veteran's claim for benefits administered by 
that agency.  Efforts to obtain such records should be 
accomplished.  

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, the SSA's decision 
is "pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Thus, the Board 
must obtain all of the records pertaining to the SSA decision 
as such records may be relevant to the claims for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain from the SSA copies 
of all records pertinent to the veteran's 
claim for SSA disability benefits, as well as 
the medical records relied upon concerning 
that claim.  VA must continue its efforts 
until all records are obtained or unless it 
is reasonably certain that such records do 
not exist or that further efforts to obtain 
them would be futile.  If no such records 
exist, this should be documented.  

2.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
appellant and his private attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.

No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




